Citation Nr: 1046798	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 
1959.  He died in October 2005, and the appellant in this matter 
is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant and her daughter testified before the undersigned 
Acting Veterans Law Judge in August 2010 at a Travel Board 
hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2010, the appellant submitted a statement from G.A.F., 
D.O., one of the Veteran's treating physicians.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
(the RO) for review and preparation of a supplemental statement 
of the case (SSOC) unless this procedural right is waived in 
writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  
In the present case, the appellant did not submit a statement to 
waive RO review of Dr. F's statement.  Therefore, although the 
delay is unfortunate, the Board has no option but to remand the 
claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service 
connection for the cause of death.  If the 
decision remains adverse to the appellant, 
she and her representative must be provided 
with an appropriate Supplemental Statement 
of the Case (SSOC), to include a 
description of the evidence reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


